Citation Nr: 1105558	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  09-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to service-connected bilateral calluses.

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to service-connected bilateral 
calluses.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  The 
Veteran appealed that decision to BVA, and the case was referred 
to the Board for appellate review.

A hearing was held on October 29, 2009, in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination 
in this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran has been shown to currently have a back disorder 
that is related to his service-connected bilateral calluses.

3.  The Veteran has been shown to currently have a bilateral knee 
disorder that is related to his service-connected bilateral 
calluses.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, a 
back disorder is proximately due to or the result of his service-
connected bilateral calluses. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, a 
bilateral knee disorder is proximately due to or the result of 
his service-connected bilateral calluses. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

In the decision below, the Board has granted the Veteran's claims 
for service connection for a back disorder and a bilateral knee 
disorder.  Therefore, the benefits sought on appeal have been 
granted in full.  Accordingly, regardless of whether the notice 
and assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.
Law and Analysis

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury. 38 C.F.R. § 3.310(a).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately aggravated by 
a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation. Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence of aggravation unless the 
underlying condition worsened. Cf. Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006.  The new provisions require that service 
connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability. 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  

In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, clearly 
dictates that such signs and symptoms be attributed to service-
connected condition.  


I.  Back Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a back disorder.  
He has contended that his service-connected bilateral calluses 
have altered his gait, which in turn, caused or aggravated a back 
disorder.  

The Board notes that there are conflicting medical opinions 
associated with the claims file that pertain to the etiology of 
the Veteran's back disorder.  In this regard, the June 2007 VA 
examiner reviewed the Veteran's claims file and performed a 
physical examination after which he diagnosed the Veteran with a 
lumbosacral strain.  However, he stated that any relationship 
between the Veteran's back and feet is purely speculative.  As 
such, he did not provide an opinion regarding the etiology of the 
disorder.  

The Board notes that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a sufficient 
basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. 
App. 382, 389-90 (2010) (noting that the phrase, "without resort 
to mere speculation," must not become a mantra that short 
circuits the careful consideration to which each claimant's case 
is entitled and holding that, before the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence); see also McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Applicable regulations also provide that a finding 
of service connection may not be based on a resort to speculation 
or a remote possibility. See 38 C.F.R. § 3.102 (2010).

On the other hand, a private chiropractor submitted a letter 
dated in September 2006 in which he stated that he has been 
treating the Veteran for a low back condition.  He opined that 
the disorder was aggravated by the Veteran's foot condition, 
which alters his gait.

The same chiropractor submitted another statement dated in 
November 2008 in which he commented that the Veteran's lower back 
condition was aggravated by the gait disturbance created by the 
calluses on his feet. 

The Board does observe that the private chiropractor did not 
indicate that he had reviewed the Veteran's claims file or 
service treatment records; however, service connection has been 
established for bilateral calluses.  As such, the private 
chiropractor did base his opinion on a substantiated history.  In 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed 
out that reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of the 
veteran. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), 
(citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
medical opinion may not be discounted solely because the examiner 
did not review the claims file). Thus, the Board does find the 
opinion to be probative and persuasive.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence. See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to 
medical evidence. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion reached; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on the foregoing, it cannot be said that a preponderance of 
the evidence is against the Veteran's claim.  In fact, the June 
2007 VA examiner did not render any opinion, and the only medical 
opinions in the claims file are favorable.  Therefore, the Board 
finds that the evidence raises at least a reasonable doubt as to 
whether the Veteran's current back disorder was caused or 
aggravated by a service-connected disability. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

The Board also observes that the Court has cautioned against 
seeking an additional medical opinion where favorable evidence in 
the record is unrefuted.  The Court specifically indicated that 
it would not be permissible to undertake further development if 
the purpose was to obtain evidence against an appellant's claim. 
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that 
there is a reasonable doubt as to whether the Veteran's current 
back disorder was caused or aggravated by his service-connected 
bilateral calluses.  To the extent that there is any reasonable 
doubt, that doubt will be resolved in the Veteran's favor. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board 
concludes that service connection for a back disorder is 
warranted.


II.  Bilateral Knee Disorder

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for a back disorder.  
He has contended that a bilateral knee disorder was caused or 
aggravated by his service-connected bilateral calluses because 
they had caused an altered gait.

The Board notes that there are conflicting medical opinions 
associated with the claims file that pertain to the etiology of 
the Veteran's bilateral knee disorder.  In this regard, the June 
2007 VA examiner reviewed the claims file and performed a 
physical examination after which he diagnosed the Veteran with a 
bilateral knee strain with bilateral Osgood-Schlatter's disease.  
However, he opined that it is not likely that the Veteran's knee 
disorder is related to his feet, but rather it is a naturally 
occurring phenomenon.  Nevertheless, the Board notes that the 
examiner did not provide any further rationale.  Indeed, he did 
not discuss whether the Veteran's service-connected bilateral 
calluses may have altered his gait, nor did he address whether 
the latter disability may have aggravated the bilateral knee 
disorder.

On the other hand, a private physician submitted a letter dated 
in March 2007 in which he indicated that he had been treating the 
Veteran for 18 years for multiple foot pain conditions.  He 
believed that those foot problems had a direct correlation to the 
Veteran's knee pathology.  

The same physician submitted another statement dated in October 
2008 in which he indicated that he had recently seen the Veteran 
with symptoms of hypertrophic scar formation due to previous 
surgeries on both feet.  He commented that the Veteran was 
currently experiencing knee pain due to abnormal gait patterns, 
which is a result of painful lesions on the plantar aspect of 
both feet.  He also stated that the calluses seem to be 
entrapable and are becoming quite disabling.  

The Board does observe that the private physician did not 
indicate that he had reviewed the Veteran's claims file or 
service treatment records; however, service connection has been 
established for bilateral calluses.  As such, the private 
physician did base his opinions on a substantiated history.  In 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed 
out that reliance on a veteran's statements renders a medical 
report incredible only if the Board rejects the statements of the 
veteran. See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), 
(citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a 
medical opinion may not be discounted solely because the examiner 
did not review the claims file). Thus, the Board does find the 
opinion to be probative and persuasive.

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence. See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  Such assessments extend to 
medical evidence. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) (the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and the 
medical conclusion reached; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

Based on the foregoing, there is at least an approximate balance 
of positive and negative evidence regarding the issue at hand, 
and the Board finds that the evidence raises at least a 
reasonable doubt as to whether the Veteran's current bilateral 
knee disorder was caused or aggravated by a service-connected 
disability. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board also observes that the Court has cautioned against 
seeking an additional medical opinion where favorable evidence in 
the record is unrefuted.  The Court specifically indicated that 
it would not be permissible to undertake further development if 
the purpose was to obtain evidence against an appellant's claim. 
See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

Thus, for the reasons described above, the Board concludes that 
there is a reasonable doubt as to whether the Veteran's current 
bilateral knee disorder is caused or aggravated by his service-
connected bilateral calluses.  To the extent that there is any 
reasonable doubt, that doubt will be resolved in the Veteran's 
favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
the Board concludes that service connection for a bilateral knee 
disorder is warranted.










ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for a back disorder is granted.

Subject to the provisions governing the award of monetary 
benefits, service connection for a bilateral knee disorder is 
granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


